IMPORTANT NOTICE
        NOT TO BE PUBLISHED OPINION

THIS OPINION IS DESIGNATED “NOT TO BE PUBLISHED.”
PURSUANT TO THE RULES OF CIVIL PROCEDURE
PROMULGATED BY THE SUPREME COURT, CR 76.28(4)(C),
THIS OPINION IS NOT TO BE PUBLISHED AND SHALL NOT BE
CITED OR USED AS BINDING PRECEDENT IN ANY OTHER
CASE IN ANY COURT OF THIS STATE; HOWEVER,
UNPUBLISHED KENTUCKY APPELLATE DECISIONS,
RENDERED AFTER JANUARY 1, 2003, MAY BE CITED FOR
CONSIDERATION BY THE COURT IF THERE IS NO PUBLISHED
OPINION THAT WOULD ADEQUATELY ADDRESS THE ISSUE
BEFORE THE COURT. OPINIONS CITED FOR CONSIDERATION
BY THE COURT SHALL BE SET OUT AS AN UNPUBLISHED
DECISION IN THE FILED DOCUMENT AND A COPY OF THE
ENTIRE DECISION SHALL BE TENDERED ALONG WITH THE
DOCUMENT TO THE COURT AND ALL PARTIES TO THE
ACTION.
                                              RENDERED: OCTOBER 28, 2021
                                                    NOT TO BE PUBLISHED


               Supreme Court of Kentucky
                               2020-SC-0333-WC


BRENDA HUTCHISON                                                     APPELLANT


                   ON APPEAL FROM COURT OF APPEALS
V.                 NOS. 2018-CA-1136 AND 2018-CA-1167
                    WORKERS’ COMPENSATION BOARD
                             NO. WC-14-01437


BULLITT COUNTY BOARD OF EDUCATION;                                   APPELLEES
HONORABLE GRANT S. ROARK,
ADMINISTRATIVE LAW JUDGE;
DANIEL CAMERON, KENTUCKY
ATTORNEY GENERAL; AND WORKERS’
COMPENSATION BOARD


                  MEMORANDUM OPINION OF THE COURT

                                  AFFIRMING

      Brenda Hutchison appeals from the Court of Appeals’ opinion affirming

in part, reversing in part, and remanding the Workers’ Compensation Board

(“Board”) opinion which affirmed in part, vacated in part, and remanded the

Administrative Law Judge’s (“ALJ”) order on reopening denying increased

benefits based on a finding Hutchison had failed to carry the burden of proving

a worsening of her condition, and dismissing new claims as not being causally

related to the work injury. Following a careful review, we affirm.
      Hutchison was employed by the Bullitt County Board of Education

(“Bullitt County”) as a teacher. She filed a Form 101 on July 14, 2014, alleging

injuries to both hips, both shoulders, left leg, left arm, left knee, left wrist, and

a finger. The injuries were alleged to have occurred on three separate

instances between November 2012 and January 2014. It was undisputed

Hutchison had sustained injuries in a 2007 motor vehicle collision and a 2008

work-related incident. The ALJ ultimately determined only a December 7,

2012, fall causing injuries to her right hip and right shoulder was

compensable, dismissing all other claims. Hutchison received benefits based

on a 7% whole person impairment rating in the ALJ’s June 29, 2015, Opinion,

Award and Order.

      Hutchison underwent a right rotator cuff repair in November 2015 and a

right hip arthroscopy with labral repair in August 2016. She has not returned

to work following these procedures but has been released from care by her

treating physicians. On June 7, 2016, Hutchison moved to reopen her

previous claim, alleging her hip and shoulder symptoms had worsened causing

an increase in disability and impairment rating.

      Dr. Warren Bilkey performed an independent medical examination

(“IME”) at Hutchison’s request. Dr. Bilkey opined Hutchison suffered a right

hip strain and labrum tear and developed a post-surgical residual painful gait.

Dr. Bilkey attributed these issues to Hutchison’s December 2012 work injury

and determined the treatment she received was reasonable, necessary, and

causally related to her work injury. He assigned Hutchison a 17% whole

                                          2
person impairment rating resulting from her conditions which he fully

attributed to the December 2012 injury.

      Dr. Thomas Loeb performed an IME for Bullitt County, noting

Hutchison’s subjective complaints were not supported by objective medical

findings. Dr. Loeb found no worsening of symptoms, instead noting a marked

improvement in Hutchison’s condition over time, likely stemming from

successful surgical interventions. He assessed a 0% impairment rating for

Hutchison’s hip based on normal findings, and further assessed a 6%

impairment rating for the right shoulder surgery. However, Dr. Loeb concluded

any disability attributable to the shoulder was due to preexisting degenerative

changes and was causally unrelated to the December 2012 injury.

      The ALJ found Dr. Loeb’s opinions persuasive and held Hutchison’s hip

and shoulder conditions had improved since entry of the original Opinion,

Award and Order and Hutchison failed to meet her burden of proving her

condition had worsened. The ALJ further concluded no evidence existed

establishing either surgical procedure was necessitated by the December 2012

injury. Finally, the ALJ determined no increase in benefits was warranted

beyond the two multiplier under KRS1 342.730(1)(c)(2).

      Hutchison appealed the ALJ’s findings regarding her failure to prove a

worsening of her condition and compensability of her hip surgery. Bullitt

County cross-appealed asserting the ALJ failed to state the tier-down



      1   Kentucky Revised Statutes.


                                       3
provisions contained in the 1994 version of KRS 342.730 were applicable. The

Board affirmed the ALJ’s finding that Hutchison failed to carry her burden of

proving a worsening of her condition but vacated the finding of non-

compensability of Hutchison’s hip surgery and remanded for further findings

on the reasonableness and necessity of the surgery. The Board also instructed

the ALJ to utilize the version of KRS 342.730(4) in effect at the time of the

amended decision. Both parties petitioned for review in the Court of Appeals.

      The Court of Appeals affirmed the Board’s decision affirming the ALJ’s

conclusion Hutchison failed to carry her burden of proof of worsening and the

decision vacating and remanding to the ALJ for further findings regarding the

reasonableness and necessity of Hutchison’s hip surgery. Further, citing this

Court’s recent decision in Holcim v. Swinford, 581 S.W.3d 37 (Ky. 2019), the

Court of Appeals reversed and remanded to the ALJ for entry of an award

applying the 2018 version of KRS 342.730(4).

      Hutchison filed the instant appeal challenging only the decision that she

failed to carry her burden of proving her condition had worsened. Hutchison

argues the ALJ erred in failing to find Dr. Bilkey’s opinions more credible than

those of Dr. Loeb. She further contends even if Dr. Loeb’s opinions were

entitled to more weight, his own impairment measurements compel a

conclusion her condition had worsened.

      The ALJ as fact finder has the sole authority to judge the weight,

credibility, substance, and inferences to be drawn from the evidence.

Paramount Foods, Inc. v. Burkhardt, 695 S.W.2d 418, 419 (Ky. 1985). In

                                        4
reaching his decision, the ALJ is free to choose to believe or disbelieve parts of

the evidence from the total proof, no matter which party offered it. Caudill v.

Maloney’s Discount Stores, 560 S.W.2d 15, 16 (Ky. 1977). It is axiomatic that a

claimant bears the burden of proving each of the essential elements of her

claim. Burton v. Foster Wheeler Corp., 72 S.W.3d 925, 928 (Ky. 2002). If the

party with the burden of proof is unsuccessful before the ALJ, the question on

appeal “is whether the evidence was so overwhelming, upon consideration of

the entire record, as to have compelled a finding in his favor.” Wolf Creek

Collieries v. Crum, 673 S.W.2d 735, 736 (Ky. App. 1984). The ALJ’s decision is

“conclusive and binding as to all questions of fact” and the Board “shall not

substitute its judgment for that of the [ALJ] as to the weight of evidence on

questions of fact[.]” KRS 342.285(1) and (2).

      The function of further review of the [Board] in the Court of
      Appeals is to correct the Board only where the the [sic] Court
      perceives the Board has overlooked or misconstrued controlling
      statutes or precedent, or committed an error in assessing the
      evidence so flagrant as to cause gross injustice. The function of
      further review in our Court is to address new or novel questions of
      statutory construction, or to reconsider precedent when such
      appears necessary, or to review a question of constitutional
      magnitude.

W. Baptist Hosp. v. Kelly, 827 S.W.2d 685, 687-88 (Ky. 1992).

      Here, the ALJ was presented with conflicting expert medical opinions

regarding whether Hutchison’s condition had worsened. Ultimately, the ALJ

found most compelling Dr. Loeb’s testimony Hutchison had, in fact, improved

over time. Although Hutchison identifies evidence from Dr. Bilkey which could

support a contrary conclusion, such evidence can serve as the basis for

                                         5
reversal only when there is a total absence of substantial evidence to affirm the

ALJ’s decision. McCloud v. Beth-Elkhorn Corp., 514 S.W.2d 46, 47 (Ky. 1974).

“[A]n ALJ may pick and choose among conflicting medical opinions and has the

sole authority to determine whom to believe.” Copar, Inc. v. Rogers, 127 S.W.3d

554, 561 (Ky. 2003) (citation omitted).

      After review of the record, we are unpersuaded by Hutchison’s

arguments. She points out evidence favorable to her position and contends the

ALJ should have relied on her expert. However, it is not the function of this

Court to reweigh the evidence. Whittaker v. Rowland, 998 S.W.2d 479, 482

(Ky. 1999). Weighing evidence is solely within the province of the ALJ. Pruitt v.

Bugg Brothers, 547 S.W.2d 123, 124 (Ky. 1977). The ALJ detailed the evidence

presented and determined Dr. Loeb was the most persuasive. We cannot say

the evidence was so overwhelming as to require a finding contrary to that of the

ALJ. Crum, 673 S.W.2d at 736.

      Additionally, because Hutchison has raised no question of statutory

construction, nor has she requested we reconsider precedent or review any

issue of constitutional magnitude, further review is unwarranted. Kelly, 827

S.W.2d at 688. Thus, we discern no basis for disturbing the decision of the

Court of Appeals and, for the foregoing reasons, that decision is affirmed.

      All sitting. All concur.




                                          6
COUNSEL FOR APPELLANT:

Wayne Charles Daub


COUNSEL FOR APPELLEE, BULLITT COUNTY BOARD OF EDUCATION:

James Gordon Fogle
Fogle Keller Walker, PLLC


COUNSEL FOR APPELLEE, DANIEL CAMERON, KENTUCKY ATTORNEY
GENERAL:

James Robert Carpenter


ADMINISTRATIVE LAW JUDGE:

Hon. Grant S. Roark


WORKERS’ COMPENATION BOARD:

Michael Wayne Alvey, Chairman




                                7